Title: To Thomas Jefferson from "Honesty," [before 4 June 1802]
From: “Honesty”
To: Jefferson, Thomas


            Sir[before 4 June 1802]
            If you would turn your attention to men & their intrigues. you would give Sattisfaction to your best freinds. honest your self you cannot judge of the baseness of others. you are under a delusion in Suposeing by your continuing sertain men in their officises to conciliate all partys. you are only nourishing vipers who will sting you when oppertunity offers—the true republicans tho they are not willing to own you in an error—are allmost in despair at your neglect of them. you have I know a difficult part to act, one man begs you to keep him in his place, another gains the interest of a few to solicit for him, the Mr. Bittles […] to such prevailing power, Mr. Dallas has talents that [would] be serviceable to any party, time will prove him […] true or not, he has had no temptations to swerve as the republicans have allways suported him, his bosom freind swift was an ennimy to his country untill interest reversed his creed—are such to be trusted, they are not the voic of the people, give your own freinds some Imoluments— it will make them more Influentiall, they will then be firm, philadelphans will never forget the fast day Major Macpherson called forth his soldiers & armed them against the people—
            Yours
            Honesty
          